Citation Nr: 1207427	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-44 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to the service-connected disability of inactive pulmonary tuberculosis.  

2.  Entitlement to service connection for lung cancer, to include as secondary to the service-connected disability of inactive pulmonary tuberculosis.  




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to June 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the RO.

In June 2011, the Veteran testified from the RO at a videoconference hearing before the Undersigned Veterans Law Judge.  A transcript of that hearing is of record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT 

1.  The Veteran is not shown to have manifested complaints or findings referable to COPD or lung cancer in service or for many years thereafter.  

2.  The currently demonstrated COPD is not shown to be due to an event or incident of the Veteran's period of active service or to have been caused or aggravated by his service-connected inactive pulmonary tuberculosis.

3.  The currently demonstrated residuals of lung cancer is not shown to be due to any event or incident of the Veteran's period of active service or have been caused or aggravated by his service-connected inactive pulmonary tuberculosis.


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by COPD is not due to disease or injury that was incurred in or aggravated by service; nor is it proximately due to the result of the service-connected inactive pulmonary tuberculosis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 3.3159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The Veteran's disability manifested by the residuals of lung cancer is not disease or injury that was incurred in nor aggravated by service; nor may lung cancer be presumed to have been incurred therein; nor is any proximately due to the result of the service-connected inactive pulmonary tuberculosis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 3.3159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VCAA (The Veterans Claims Assistance Act), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim in the December 2009 rating decision, he was provided notice of the VCAA in June 2009 and July 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claim with subsequent re-adjudication in a June 2010 Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded a VA examination in November 2009.  The Board obtained a specialist opinion in September 2011.  These examinations, combined, were thorough in nature and adequate for the purposes of deciding this claim.  

The reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  

Of significance is that the Veteran has not raised questions about the adequacy of the specialist opinion, to which the Board attaches the most probative weight.  

Further, the Veteran's testimony at the recent hearing focused on the elements necessary to substantiate his claims and demonstrated, along with his representative's statements, that he had actual knowledge of the elements necessary to substantiate the claims.

As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2) (2010) and now can adjudicate the claims based on the current record.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, research articles, VA examination, specialist opinion, and statements and testimony from the Veteran.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

In fact, the Veteran submitted a Medical Opinion Response Form in January 2012, which stated that he had no other information or evidence to give VA to substantiate his claim.  

The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Service Connection for COPD and Lung Cancer
      
The Veteran asserts that his lung disorders are due to residual scar tissue or scarring caused his service-connected inactive pulmonary tuberculosis.  (See June 2011 Hearing Transcript p. 1).

There are two theories of service connection that need to be addressed: direct (were the lung disorders incurred during service or within one year of service separation) and secondary (are the lung disorders etiologically related in any way to the service-connected tuberculosis).  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b) (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has been diagnosed with COPD and lung cancer.  In May 2009, the Veteran had a left thoracotomy, status post-small cell carcinoma of the lung.  

However, the service treatment records are negative for complaints or findings referable to COPD or lung cancer.  

A January 1957 chest x-ray showed density in the left apex.  A March 1957 chest x-ray study was "read mistakenly" as normal.  

A September 1957 service treatment record noted one AFB smear read as positive, one negative (culture subsequently reported +).  He was diagnosed with active tuberculosis in October 1957.  He was treated with INH, Streptomycin and PAS.  

A December 1957 discharge summary noted recurrent cough and pain in the left chest in December 1956.  The X-ray studies revealed a "small suspicious lesion" in the left upper chest.  "One plus PPD," and a negative "AFB" culture.  A March 1958 chest x-ray study showed a decrease in overall size of infiltrate that was nodular and fibrotic in appearance.

The VA treatment records show that the Veteran was treated for small cell cancer of the lung in December 2009.  It was noted that the Veteran was a lifelong smoker.  

The Veteran had a VA examination in November 2009.  The VA examiner diagnosed the Veteran with COPD and lung cancer.  The VA examiner noted that the etiology was that of "Tuberculosis/Tobacco Use Disorder."  

The VA examiner opined that the Veteran's claimed COPD and lung cancer were less likely as not (less than 50/50 probability) caused by or a result of his inactive pulmonary tuberculosis.  

The VA examiner's rationale was that the current available medical literature was silent for any evidence linking COPD and lung cancer to "inactive" tuberculosis.  

The examiner, however, did not render an opinion regarding whether the Veteran's lung cancer and COPD were incurred in service on a direct basis and/or aggravated by the aforementioned service-connected disability.  

The Board obtained a VHA medical opinion in September 2011.  The specialist reviewed the service treatment records and cited to them in detail.  He concluded that it was not likely that the small cell lung cancer was "casually linked" to the remote history of tuberculosis.  The specialist added that the lifelong history of smoking was about 10 times more potent causative factor than the prior tuberculosis.  

His rationale was premised on the fact that the literature showed a mild increase in risk for lung cancer (relative risk 1.5-3) in those with previous tuberculosis that appeared to decrease over time after the TB infection.  He added that the risk related to TB was probably less than other types of lung cancer.  The relative risk of small cell lung cancer was 22 fold higher in smokers than nonsmokers, so the effect of smoking caused about 10 times more lung cancer risk than the effect of prior TB.  

He further opined that it was less likely than not that his COPD was causally linked to the remote history of tuberculosis.  He added that smoking was clearly the cause of the Veteran's COPD.  He noted that there was no other incident or illness during service that was related to lung cancer or COPD.  He also stated that the case was also reviewed in detail with a pulmonary specialist.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence of record is against the Veteran's claim for service connection for COPD and lung cancer.  The Board notes that service treatment records show no indication of COPD and lung cancer in service.  

The Board also finds no evidence of lung cancer manifested to a compensable degree within one year of service separation as required for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  

The Board finds that the probative medical evidence of record, the November 2009 VA examiner's opinion and the September 2011 specialist opinion (with the latter being most the probative) are against service connection for a lung disability.  The physicians agreed that the Veteran's current lung disability was due to his history of smoking that began while he was in service.  

However, in light of the 38 C.F.R.§ 3.300 prohibition against service connection for disabilities claimed to be due to Veterans' use of tobacco products during service for claims received after June 9, 1998, his claim for service connection for a lung disability must be denied by operation of law.  

The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Veteran submitted numerous opinions (not pertaining to himself) and articles that show a possible correlation between lung cancer and tuberculosis.  

Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); 38 C.F.R. § 3.159(a) (1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).

However, the Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Here, the Board finds the cited treatises are not highly probative for the purpose of establishing a nexus with service in this case.  The Board finds that such generic texts, which do not address the facts in this particular Veteran's case with any medical certainty, do not amount to competent medical evidence to establish a nexus between the lung disorders and tuberculosis.  See Mattern v. West, 12 Vet. App. 222 (1999) ("Generally, an attempt to establish a medical nexus . . . solely by generic information in a medical journal or treatise is too general and inconclusive..."); see also Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).

Further, the Veteran a continuity of COPD since service.  However, the Veteran's statements regarding a continuity of symptomatology, while competent and credible are not probative when weighed against the medical evidence of record.  Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The preponderance of medical evidence, including the absence of any chronic complaints, symptoms, diagnosis or treatment for COPD and lung cancer in service, and the specialist's opinion that relates COPD and lung cancer to non-military situational factors and nonservice-related etiologies far outweigh the Veteran's claim assertions of continuity.  See Buchanan v. Nicholson, 451 F.3d at 1336-7; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Regardless, the Veteran is not competent to opine as to the likely etiology of his COPD and lung cancer as they require medical and scientific expertise to be able to provide such an opinion.    

While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between these lung disorders and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Thus, the Veteran is not found to be competent to opine on this question, and his lay statements alone cannot constitute competent evidence of causal relationship between the claimed lung disorders and any event or incident of service or the service-connected inactive pulmonary tuberculosis.  

In addition to the medical evidence, the Board has considered the Veteran's testimony and written assertions that his COPD is the result of service, particularly nicotine dependence; however, none of this evidence provides a basis for allowance of the claim, due to the statutory prohibition against service connection for disabilities claimed to be due to Veterans' use of tobacco products during service for claims received after June 9, 1998 as this one.  Hence, his lay assertions in this regard have no probative value.  

As the preponderance of the evidence is against finding a nexus between the lung disorders and service, reasonable doubt does not arise and the claims are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Service connection for COPD, to include as secondary to the service-connected disability of inactive pulmonary tuberculosis is denied.  

Service connection for lung cancer, to include as secondary to the service-connected disability of inactive pulmonary tuberculosis is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


